Citation Nr: 0601610	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  04-41 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a rectourethral fistula, status post 
brachytherapy for prostate cancer, due to VA medical 
treatment in March 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel

INTRODUCTION

The veteran had active military service from January 1961 to 
May 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska.  The veteran was afforded a personal 
hearing at the RO before the undersigned Veteran's Law Judge 
in May 2005.  A transcript of the hearing is associated with 
the claims file.


FINDINGS OF FACT

1.  The veteran's recto-urethral fistula disability was a 
direct result of VA treatment.

2.  The preponderance of the evidence establishes that that 
the veteran's rectourethral fistula disability was a 
complication beyond that of what would have been logically 
anticipated and was not a reasonably foreseeable result of 
the treatment for his prostate cancer.  


CONCLUSION OF LAW

The criteria for compensation pursuant to 38 U.S.C.A. § 1151 
for residuals of a rectourethral fistula, status post 
brachytherapy for prostate cancer, claimed as a result of VA 
medical treatment are met.  38 U.S.C.A. § 1151; 38 C.F.R. § 
3.361 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his current problem with a 
rectourethral fistula, and the residuals related thereto, is 
the result of treatment he received at the Puget Sound VA 
Medical Center in March 2001.  Specifically, he states that 
he underwent seed implantation for prostate cancer at that 
facility, and that the procedure was performed improperly.  
He said that the physician that performed the surgery 
admitted to him that he erred in placing the seeds.  
Alternately, the veteran maintains that complications 
stemming from the implantation (developing a rectourethral 
fistula) were not a foreseeable consequence of the surgery.  
While he was informed of the risks associated with the 
implantation, he says he was not told that complications 
could give rise to developing a rectourethral fistula.

The medical treatment in question was rendered on March 20, 
2001.  The veteran filed his claim for compensation under the 
provisions of 38 U.S.C.A. § 1151 in June 2003.  In this 
regard, the Board notes that 38 U.S.C. § 1151 was amended by 
section 422(a) of Pub. L. No. 104-204.  The revised law is 
effective with respect to claims filed on or after October 1, 
1997.  Consequently, the veteran's 1151 claim will be 
adjudicated based upon the current law.  See VAOPGCPREC 40-97 
(Dec. 31, 1997).

Under the amended law, compensation shall be awarded for a 
qualifying additional disability or death in the same manner 
as if such additional disability or death was service- 
connected.  For purposes of this section, a disability or 
death is a qualifying additional disability if the disability 
or death was not the result of the veteran's willful 
misconduct and (1) the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, and the proximate cause of the disability or death 
was (A) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

To determine whether additional disability exists within the 
meaning of § 1151, the veteran's condition immediately prior 
to the beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy (CWT) program upon which the 
claim is based is compared to his or her condition after such 
care, treatment, examination, services, or program has been 
completed.  Each body part or system involved is considered 
separately.  38 C.F.R. § 3.361(b).

To establish causation, evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted 
in the veteran's additional disability or death.  Merely 
showing that a veteran received care, treatment, or 
examination and that the veteran has an additional disability 
or died does not establish cause. 38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.361(c)(3).

The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause.  To establish 
that carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional 
disability or death, it must be shown that the hospital care, 
medical or surgical treatment, or examination caused the 
veteran's additional disability or death (as explained in 
paragraph (c) of this section); and (i) VA failed to exercise 
the degree of care that would be expected of a reasonable 
health care provider; or (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  To determine whether 
there was informed consent, VA will consider whether the 
health care providers substantially complied with the 
requirements of § 17.32 of this chapter.  Minor deviations 
from the requirements of § 17.32 of this chapter that are 
immaterial under the circumstances of a case will not defeat 
a finding of informed consent.  Consent may be express (i.e., 
given orally or in writing) or implied under the 
circumstances specified in § 17.32(b) of this chapter, as in 
emergency situations.  Whether the proximate cause of a 
veteran's additional disability or death was an event not 
reasonably foreseeable is in each claim to be determined 
based on what a reasonable health care provider would have 
foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of 
the treatment provided.  38 C.F.R. § 3.361(d).

In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32 of this chapter.  To establish that the provision 
of training and rehabilitation services or a CWT program 
proximately caused a veteran's additional disability or 
death, it must be shown that the veteran's participation in 
an essential activity or function of the training, services, 
or CWT program provided or authorized by VA proximately 
caused the disability or death.  The veteran must have been 
participating in such training, services, or CWT program 
provided or authorized by VA as part of an approved 
rehabilitation program under 38 U.S.C. chapter 31 or as part 
of a CWT program under 38 U.S.C.§ 1718.  It need not be shown 
that VA approved that specific activity or function, as long 
as the activity or function is generally accepted as being a 
necessary component of the training, services, or CWT program 
that VA provided or authorized.

A Department employee is an individual (i) who is appointed 
by the Department in the civil service under title 38, United 
States Code, or title 5, United States Code, as an employee 
as defined in 5 U.S.C. § 2105; (ii) who is engaged in 
furnishing hospital care, medical or surgical treatment, or 
examinations under authority of law; and (iii) whose day-to-
day activities are subject to supervision by the Secretary of 
Veterans Affairs.  A Department facility is a facility over 
which the Secretary of Veterans Affairs has direct 
jurisdiction.  38 C.F.R. § 3.361(e).

38 C.F.R. § 3.361(e) also explains activities that are not 
hospital care, medical or surgical treatment, or examination 
furnished by a Department employee or in a Department 
facility.  The following are not hospital care, medical or 
surgical treatment, or examination furnished by a Department 
employee or in a Department facility within the meaning of 38 
U.S.C. § 1151(a): (1) hospital care or medical services 
furnished under a contract made under 38 U.S.C. 1703; (2) 
nursing home care furnished under 38 U.S.C. § 1720; (3) 
hospital care or medical services, including examination, 
provided under 38 U.S.C. § 8153 in a facility over which the 
Secretary does not have direct jurisdiction. 38 C.F.R. § 
3.361(g) provides for benefits which are payable under 38 
U.S.C. § 1151 for a veteran's death.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

Treatment records from the Anchorage VA Medical Center show 
that the veteran was seen in February 2001 for a consultation 
pertaining to his recently diagnosed prostate cancer.  A 
history of the illness included that biopsies had shown 
adenocarcinoma of the prostate of the left side, Gleason 3 + 
3.  The examining physician indicated that he had discussed 
the veteran's condition with him at length, and that the 
veteran had elected to undergo seed implantation.  He noted 
that the veteran understood that he could expect several 
months or more radiation-related urinary and bowel symptoms, 
but that the chance of "serious complications" was "quite 
low."  The veteran underwent the seed implantation on March 
20, 2001.  The operative report made no reference to any 
complications.  A CT scan of the pelvis performed later that 
day showed multiple scattered implants within the prostate 
bed.  The CT scan was otherwise unremarkable.  Included with 
the medical records is an Informed Consent Note that was 
signed by the veteran.  The form indicates that the risks of 
the seed implantation included incontinence of urine, urinary 
retention, and rectal damage.

In March and April 2003, the veteran presented with 
complaints of groin discomfort, rectal pain, dysuria, 
hematuria, and blood per his rectum.  The initial impression 
was that the veteran was likely experiencing radiation 
prostatitis, cystitis, and radiation proctitis.  The symptoms 
continued to worsen and he was discovered to have a full 
thickness rectal ulcer in May 2003.  Subsequent evaluations 
conducted in June 2003 revealed that the veteran had a large 
rectourethral fistula through the anal sphincter.  Surgery 
conducted that same month involved the placement of a 
suprapubic catheter.  Exploratory surgery conducted in 
October 2003 revealed a 1 cm. fistula between the rectum and 
urethra just proximal to the anal sphincter.  The post-
operative report indicated that the rectourethral fistula was 
secondary to the prostatic seed implant.

The physician that performed the March 20, 2001, surgery 
presented a statement on the veteran's behalf.  Dated in May 
2004, the physician indicated that he had performed 
approximately 400 seed implantations and was an expert in the 
field.  He said that a small number of patients developed a 
serious complication due to high radiation doses near the 
rectum.  He stated that the veteran had unfortunately 
developed the most severe complication known.  In this 
regard, although he was informed that the medical procedure 
entailed a small risk of serious complication, the physician 
opined that the veteran's development of a rectourethral 
fistula, and the residuals related thereto, had been beyond 
the scope of what would have logically been anticipated.  He 
asked that VA provide assistance to the veteran in his 
pursuit of compensation benefits.

The initial question for the Board's consideration is whether 
the veteran has additional disability as a result of VA care.  
The answer to this question is clear and obvious.  The 
overwhelming evidence establishes that the veteran's 
diagnosed rectourethral fistula, and the residuals related 
thereto, was secondary to the prostatic seed implantation 
performed by VA.

Pursuant to 38 U.S.C.A. § 1151 and the associated 38 C.F.R. § 
3.361, whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
The Board believes that this is a standard which clearly 
exceeds the expectation of what would have been "logically" 
anticipated.  In other words, it becomes a practical issue of 
expectations and sensibility in anticipation of consequences 
of given actions by a reasonable medical person.

In the present case, the fact that the veteran developed a 
rectourethral fistula as a result of his brachytherapy for 
prostate cancer was stated by the attending physician to have 
been beyond the scope of what could have been logically 
anticipated.  Such a conclusion would suggest that the 
development of the rectourethral fistula as a result of the 
brachytherapy does not nearly approximate the qualifications 
to be considered an ordinary or responsibly anticipated risk 
of the treatment.  Again, the regulatory standard is not that 
the consequence(s) of the procedure be completely 
unforeseeable or unimaginable but only that they are 
reasonably foreseeable.  

The Board recognizes the fact that the informed consent form 
listed rectal damage and urinary incontinence as risk factors 
to the seed implantation.  However, the February 2001 
discussion conducted with the veteran prior to the procedure 
indicated that the risk of serious complications was "quite 
low."  Further, as discussed above, the physician that 
performed the seed implantation concluded that the 
rectourethral fistula and its residuals were beyond the scope 
of what could have been logically anticipated.  Put another 
way, the physician appears to be stating that the 
rectourethral fistula and its residuals were not a reasonably 
foreseeable consequence of the seed implantation, and not one 
which would be considered an ordinary risk of the treatment. 

In view of the foregoing, and resolving any doubt in the 
veteran's favor, the Board finds that compensation for 
residuals of a recto-urethral fistula, status post 
brachytherapy for prostate cancer, pursuant to 38 U.S.C.A § 
1151 is warranted.

Finally, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2005).  This law eliminated 
the concept of a well-grounded claim, redefined the 
obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  Without 
deciding whether the notice and development requirements of 
VCAA have been satisfied in the present case, it is the 
Board's conclusion that the new law does not preclude the 
Board from adjudicating the veteran's claim.  This is so 
because the Board is taking action favorable by granting 
compensation under 38 U.S.C.A. § 1151 for residuals of a 
rectourethral fistula, status post brachytherapy for prostate 
cancer, due to VA medical treatment in March 2001, and thus 
represents a full grant of the issue on appeal.  A decision 
therefore poses no risk of prejudice to the veteran. See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a rectourethral fistula, status post 
brachytherapy for prostate cancer, due to VA medical 
treatment in March 2001, is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


